            Case 2:20-cv-02322-KJD-DJA Document 3 Filed 12/28/20 Page 1 of 2




1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      LUIS FERMIN HERRERA, SR.,                        Case No. 2:20-cv-2322-KJD-DJA
5
            Petitioner,
6                                                      ORDER
            v.
7

8     WARDEN T. JUSINO,
9           Respondent.
10

11

12          In this case, on December 17, 2020, Luis Fermin Herrera, Sr., who is
13   incarcerated at the Federal Correctional Institution, Victorville (FCI Victorville),
14   submitted to this Court, for filing, a pro se petition for writ of habeas corpus pursuant to
15   28 U.S.C. § 2241 (ECF No. 1-1). In his petition, Herrera claims that the Federal Bureau
16   of Prisons has improperly calculated his sentence and his release date. He names as
17   the respondent in his petition the warden of FCI Victorville (although he apparently
18   misidentifies the warden as T. Jusino; this Court is informed that the warden of FCI
19   Victorville is Francisco J. Quintana).
20          Herrera did not pay the filing fee for this action, and he did not file an application
21   to proceed in forma pauperis.
22          Also, the Court notes that the pro se petition is on an improper form. The petition
23   is on a form captioned for filing in the United States District Court for the Central District
24   of California.
25          Moreover—and most importantly—as Herrera’s action is a petition for writ of
26   habeas corpus pursuant to 28 U.S.C. § 2241, naming as the respondent the warden of
27   the prison where he is incarcerated, venue is improper in this district court. A petition
28
                                                   1
            Case 2:20-cv-02322-KJD-DJA Document 3 Filed 12/28/20 Page 2 of 2




1    under § 2241 must be filed in the federal district court with jurisdiction over the petitioner

2    or his custodian. Brown v. United States, 610 F.2d 672, 677 (9th Cir. 1980).

3           For the foregoing reasons, the Court will dismiss this matter without prejudice.

4    Herrera may attempt to file his petition in the jurisdiction of his confinement, which is the

5    United States District Court for the Central District of California.

6           IT IS THEREFORE ORDERED that this action is dismissed without prejudice.

7           IT IS FURTHER ORDERED that the petitioner is denied a certificate of

8    appealability, as jurists of reason would not find debatable the dismissal of this action.

9           IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment

10   accordingly.

11
                                   December
12                     28thday of ______________________, 2020.
            DATED THIS ___
13

14
                                                        KENT J. DAWSON,
15                                                      UNITED STATES DISTRICT JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
